Citation Nr: 1200977	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  01-01 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for lumbosacral strain with mechanical back pain, L5 disc bulging and limitation of motion.

2.  Entitlement to an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) for service-connected lumbosacral strain with mechanical back pain, L5 disc bulging and limitation of motion, prior to June 9, 2008.

3.  Entitlement to an earlier effective date for the grant of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.
.

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran, who served with the National Guard from July 1975 to July 1984, had verified active service from June 18, 1983 to July 2, 1983.

The current appeal arose from a December 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO denied entitlement to an increased evaluation for lumbosacral strain with mechanical back pain and limitation of motion, and a claim for entitlement to a TDIU based on service-connected disabilities.

In August 2001, the Veteran provided testimony before a Veterans Law Judge sitting at the RO (Travel Board hearing).  A copy of the transcript has been associated with the claims file.

In November 2001, the Board remanded these claims for additional development and adjudicative action.

In September 2002, the Board undertook additional development on the claims pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2) (2011)).  In December 2002, the Board provided notice of the development as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903 (2011)).  The Veteran responded to the notice by the submission of a statement in February 2003.  He also provided a statement by his wife, and submitted private and VA medical records, most of which were already of record.

In May 2003, the Board remanded the claim currently on appeal, among others, for additional development, to include consideration by the RO of evidence obtained in accordance with the September 2002 development memorandum.

Thereafter, the Board denied an increased rating for the lumbar spine disorder in a September 2003 decision, which also denied entitlement to compensation benefits for additional disability of the neck pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002), as secondary to treatment at a VA medical facility from May 1995 to July 1995 and from March 2000, and to a TDIU.  The Veteran appealed the issue of entitlement to an increased rating for the lumbar spine disorder to the United States Court of Appeals for Veterans Claims (Court).  

In a March 2006 decision, the Court vacated the Board's denial of an increased rating for the lumbar spine disorder and remanded it back to the Board for further adjudication consistent with its order.  The Court determined that the Board failed to provide adequate reasons and bases in its denial, in failing to fully address functional impairment that was noted in a March 2000 VA examination and described as causing 5 percent additional impairment during flare-ups, as well as additional evidence of functional impairment in other VA examinations from January 2003.  Thereafter, this matter was returned to the Board, which remanded it again in July 2007 for further development. 

In June 2008, the Veteran filed a claim for entitlement to a TDIU.

In a January 2009 decision, the Board again denied the Veteran's claim for an increased rating for the lumbar spine disorder, but granted separate compensable disability ratings for pain in the lower extremities.  The Veteran again appealed the issue of entitlement to an increased rating for the lumbar spine disorder to the Court.

In a September 2009 Order, the Court granted a September 2009 Joint Motion for Partial Remand (Joint Remand) and remanded the issue of an increased rating for lumbosacral strain with mechanical back pain, L5 disc bulging and limitation of motion for compliance with the instructions in the Joint Remand, which stated that the Board failed to address favorable evidence in determining that the Veteran was not entitled to referral for consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2011).  Pursuant to this Court Order, the Board remanded this matter again in October 2010 for further development with regard to the issue of entitlement to referral for an extra-schedular rating.

In a September 2011 rating decision, the RO increased the disability rating for the Veteran's service-connected lumbar spine disorder to 40 percent, effective February 11, 2000, the date the Veteran's current claim was received.  Inasmuch as a higher evaluation is potentially available and as the rating was already in appellate status, the Board will consider entitlement to a higher initial rating for the Veteran's service-connected lumbar spine disability for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In the September 2011 rating decision, the RO also granted entitlement to a TDIU, effective June 9, 2008, the date the Veteran's claim for entitlement to a TDIU was received.  In response, the Veteran's attorney submitted a statement in November 2011, indicating the Veteran's disagreement with the effective date assigned for the TDIU.  In particular, this November 2011 statement indicated that the Veteran "contends that he is entitled to an earlier effective date for his recent award of [a TDIU] prior to June 9, 2008."  The Board considers this statement to be a notice of disagreement (NOD) with regard to the effective date assigned for the grant of a TDIU.  See 38 C.F.R. § 20.300 (2011).  Thus, the issuance of a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

However, the Board notes that the issue of entitlement to referral for an extra-schedular rating is still in appellate status prior to June 9, 2008.  As previously noted, in a September 2009 Order, the Court granted a September 2009 Joint Remand with regard to the issue of an increased rating for lumbosacral strain with mechanical back pain, L5 disc bulging and limitation of motion for consideration of an extra-schedular rating, and the Board remanded that issue in October 2010 for additional development.  In this regard, as the RO's grant of a TDIU is effective only as of June 9, 2008, and as consideration of an extra-schedular rating was already in appellate status prior to that time, the Board finds that the Veteran's claim for entitlement to an extra-schedular rating is still before the Board prior to June 9, 2008.

Additionally, in the November 2011 statement submitted by the Veteran's attorney, the Veteran also appeared to raise a new claim regarding an additional issue of entitlement to a disability rating in excess of 20 percent for his service-connected lumbar spine disability prior to February 11, 2000.  The issue of entitlement to a disability rating in excess of 20 percent for service-connected lumbar spine disability prior to February 11, 2000, has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for service-connected lumbosacral strain with mechanical back pain, L5 disc bulging and limitation of motion, prior to June 9, 2008, and entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence shows the Veteran's service-connected lumbosacral spine disorder, which includes evidence of mechanical back pain, L5 disc bulging and limitation of motion, more closely resembles a severe intervertebral disc disease with recurring attacks and intermittent relief, a severe lumbosacral strain, and severe limitation of motion of the lumbar spine. 

2.  The Veteran did not have incapacitating episodes having a total duration of at least two weeks during a 12-month period. 

3.  Evidence of favorable or unfavorable ankylosis of the entire thoracolumbar spine is not of record. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a service-lumbosacral strain with mechanical back pain, L5 disc bulging and limitation of motion are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293, 5295 (2002); 38 C.F.R. § 3.102, 3.159, 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran and appellant dated in December 2001 and June 2003.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, in a letter dated in April 2008, the RO further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA notice pursuant to Dingess, supra, until after the rating decision on appeal; thus, there is a timing error as to the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  Here, additional VCAA notice, including Dingess notice, was provided in April 2008, after issuance of the initial AOJ decision in December 2000.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in December 2001 and June 2003, followed by subsequent Dingess notice in April 2008, the RO readjudicated the claim in a May 2008 SSOC.  Thus, the timing defect in the notice has been rectified.  In any event, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claims.  As such, the Veteran has not established prejudicial error in the content of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With regard to the additional notice requirements for increased rating claims, as is the case here with regard to an increased rating for service-connected lumbar spine disability, an August 2008 VCAA letter was compliant with Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, this letter advised the Veteran of the evidentiary and legal criteria necessary to substantiate a higher rating for his service-connected disability.  In any event, the Federal Circuit Court has vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Nevertheless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claim when considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), relevant VA treatment records, and medical records from the Social Security Administration (SSA).  Private treatment records also have been associated with the claims file.  Further, the Veteran has submitted statements in support of his claim.  Additionally, the VA has provided the Veteran with VA examinations in connection with his claim.  The Veteran also was provided with an opportunity to provide testimony before a Veterans Law Judge.  There is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its October 2010 remand.  Specifically, the RO was instructed to, inter alia, request from the Veteran information and authorization to release any private treatment records concerning his service-connected lumbar spine disability and provide him with a VA examination by an appropriate specialist to determine the nature and extent of his lumbar spine disability.  The Board finds that the RO has complied with these instructions to the extent possible.  The RO requested that the Veteran provide information concerning any private treatment records in March 2011, with no response from the Veteran.  The Veteran also was provided a VA examination in May 2011, and the Board finds that the May 2011 VA examination report substantially complies with the Board's October 2010 remand instructions as it responded to the Board's queries.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed (here, February 1999) until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While older evidence is not necessarily irrelevant, it is generally not needed to determine the effective date of an increased rating.  See Francisco, supra.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran filed the claim at issue in 2000.  The Board notes that during the course of the appeal, the applicable rating criteria for spine disabilities were amended in September 2002 and in September 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  

If, as here, a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments mentioned have established the effective dates without a provision for retroactive application.  

Thus, the September 2002 amendments may only be applied after September 2002; likewise, the September 2003 amendments may only be applied after September 2003.

The Board observes that the RO addressed all three sets of regulations in its May 2005 SSOC.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the previous Diagnostic Code 5293 (intervertebral disc syndrome (IVDS)), effective prior to September 23, 2002, severe IVDS with recurring attacks and intermittent relief warrants a 40 percent disability rating; and pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief, warrants a 60 percent disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the new Diagnostic Code 5293, effective September 23, 2002 to September 25, 2003, IVDS (preoperatively or postoperatively) is to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months warrant a 40- percent disability evaluation.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months warrant a 60-percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

A new rating formula for the spine became effective September 26, 2003.  Under the new rating formula, IVDS should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula for Diseases and Injuries of the Spine, spine disabilities are rated as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after September 26, 2003).

Other potentially applicable diagnostic codes under the pre-September 26, 2003, criteria include the following:

Diagnostic Code 5295 provides that a 20-percent evaluation is warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in the standing position.  A maximum 40-percent rating may be assigned when there is severe lumbosacral strain with a listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes or narrowing with irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) (effective prior to September 26, 2003).

Diagnostic Code 5292 provides a 20-percent rating for a moderate lumbar spine limitation of motion.  A maximum 40-percent rating may be assigned for a severe lumbar spine limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) (effective prior to September 26, 2003).

The Board notes that a 40-percent evaluation is warranted for favorable ankylosis and a 50-percent evaluation is warranted for unfavorable ankylosis of the lumbar spine under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) (effective prior to September 26, 2003).  In addition, 60- and 100-percent evaluations are warranted for residuals of a fractured vertebra with or without cord involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior to September 26, 2003).  Moreover, 60- and 100-percent evaluations are warranted for complete bony fixation of the spine in a favorable angle or an unfavorable angle with marked deformity with or without involvement of other joints.  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003) (effective prior to September 26, 2003).

By way of history, the evidence of record discloses that the Veteran sustained a back injury during active service in June1983.  Subsequently, he continued to experience back pain and was seen for such complaints on numerous occasions in 1983 and 1984, with findings consistent with several months' history of back strain with progressive symptoms of possible radiculopathy into the right foot.  

In January 1985, the RO granted service connection for lumbosacral strain and assigned an initial 10 percent rating. 

In July 1988, the RO increased the 10 percent evaluation to 20 percent.  The 20  percent rating continued to be confirmed and continued through subsequent determinations.  He continued to receive treatment and examinations for his low back complaints through the mid-1990s. 

In February 2000, the Veteran filed the current claim for entitlement to an increased rating for his low back disorder.  In September 2011, the RO increased the 20 percent rating to 40 percent, effective February 11, 2000.

Among the evidence pertinent to this claim were private records and examination reports documenting back pain in 1999.  These include a January 1999 examination for low back pain, as well as cervical spine complaints with radiculopathy into the left upper extremity from the neck pain.  Physical examination revealed him to have normal gait and station with motor strength 5/5 in all groups and deep tendon reflexes 4/5 throughout.  Aside from findings of decreased sensation in the left upper extremity associated with the cervical spine, no other sensory findings were reported.  No other significant findings regarding the lumbar spine were made and the assessment was mechanical low back pain by history.  A February 1999 examination noted the Veteran to be overweight and wearing a cervical collar and lumbosacral corset.  He had full range of motion of the low back with no specific symptoms or reproduction of symptoms.  Reflexes were normal, straight leg raise was negative, and there was no atrophy of the lower extremities noted.

Private treatment records from 2000 reflect that the Veteran was diagnosed with mechanical back pain, in addition to other disorders diagnosed.  A private physician, in a February 2000 letter, opined that the Veteran was totally disabled due to fibromyalgia syndrome and mechanical back pain.  The fibromyalgia caused the Veteran to have chronic pain and sleep disorders.  A March 2000 X-ray for the lumbar spine was normal.  A private myelogram dated in April 2000 showed no significant abnormality of the lumbar spine, although it was noted that there might be a slight bulge at L5-S1.  An April 2000 private computed tomography (CT) scan of the lumbar spine showed a small central disc protrusion at L5-S1.  A June 2000 letter by a private doctor indicated that he was treating the Veteran for a mechanical back pain and slight bulge at L5-S1, in addition to other physical problems, including fibromyalgia.  This doctor noted that the Veteran was recommended for treatment at a pain management center and that he was referred for an electromyograph (EMG) and a magnetic resonance imaging (MRI) of his spine.  He treated with Wygesic, Skelaxin, Elavil, and Neurontin.

Upon VA examination in March 2000, the Veteran gave a history of treatment for back strain in the mid-1980s.  He reinjured his back in 1993.  He also injured his neck and shoulders at that time.  He took numerous medications to alleviate his pain.  Changes in the weather resulted in flare-ups in his back condition.  This resulted in 5 percent additional impairment during flare-ups. 

He used a back corset brace and a cane.  Examination showed that he got in and out of a chair with caution.  No postural or neurological abnormalities were seen.

Musculature of the back was atrophic.  Range of motion (ROM) of the lumbar spine was forward flexion to 69 degrees with extension to 30 degrees. There was flexion to the right to 31 degrees and flexion to the left to 36 degrees. Rotation was not recorded. Motion stopped where pain began. X-ray showed no significant abnormality in the lumbar spine. The diagnosis was degenerative joint disease (DJD) of lumbosacral spine with loss of function due to pain. The examiner opined that the veteran's obesity was a big factor in his disability. Other diagnoses included high blood pressure and a problem with the left eye, although it was noted upon examination that his vision was good. 

A March 2000 VA general medical examination noted the Veteran's history of low back injury and current complaints of the neck and back, but did not include any physical findings for the back.  The diagnosis was degenerative arthritis and disc disease of the lumbosacral spine.  Again, it was opined that obesity played a large role in his disability.

A February 2001 private magnetic resonance imaging (MRI) of the lumbar spine was limited due to motion artifact, but did show a bulging disc at L4-5, with other discs appearing normal.  

The Veteran provided testimony as to his increased rating claim and his claim for TDIU benefits at a hearing before a Veterans Law Judge in August 2001.  At that time, he said that his low back had increased in severity due to degenerative disc disease and fibromyalgia.  He often wore a brace and took numerous medications to alleviate the pain in his back and neck.  

He said that he had trouble driving an automobile since he was injured in 1983.  He was unemployed at the time of this hearing and said that he had not worked at all in over a year.  He sometimes had trouble dressing himself and tying his shoes.  

In December 2001, the Veteran underwent a VA examination.  The VA examiner noted that the evidence of record, including X-rays and MRIs, showed only a small disk protrusion at C5-6 and L5-S1, and no significant abnormalities of the cervical or thoracic spines.  It was noted that the Veteran exhibited normal ROMs of the cervical and lumbar spines and that his reflexes were normal.  Lumbar spine ROM was to 90 degrees of flexion, 20 degrees of extension, and 45 degrees of bilateral flexion.  The diagnoses were chronic low back pain and cervical spine pain of unclear etiology. T here was no evidence of any prior back injury or significant pathology.  A January 2002 addendum from the same examiner confirmed review of the claims file and stated that the low back pain caused no significant weakness, incoordination, pain on movement, swelling, deformity or atrophy.  The examiner was unable to evaluate fatigability.  The low back pain should have no effect on employability as there was no evidence of any significant lumbosacral spine problem.

The examiner who conducted this examination submitted an additional statement in March 2002.  At that time, the examiner noted that there was no low back problem so there was no limitation of motion.  There was normal ROM without pain.  There was no additional functional loss.  This examiner noted that the Veteran's subjective complaints were not supported by objective findings.  There was no joint or nerve structure abnormality.  The pain was subjective and might be due to muscle spasm of unclear etiology.

Upon VA examination in January 2003, the Veteran presented wearing a "very high" cervical collar, which restricted any motion of the head, and a back brace.  When the examiner asked the Veteran to remove the brace for examination, the Veteran chose not to.  There was objective evidence of pain on motion, spasm, weakness, and tenderness, but no opinion was given as to the extent this limited function.  There were postural abnormalities and fixed deformity.  X-ray was interpreted as showing no bony abnormality.  The diagnoses were cervical and lumbar disk disease.  The examiner added that the Veteran would "not submit to examination." 

Received in April 2008 were records from the SSA. Among these records were copies of private and VA records showing treatment for back complaints.  The SSA records included additional private records from 2001 and 2002 showing that, in February 2001, the Veteran was hospitalized for severe low back pain and neck pain.  February 2001 hospital treatment records showed that the pain was reportedly incapacitating over the past few months and that he had been out of work over one year.  He had occasional paresthesias with headaches.  On examination, he was tender to palpation in the lower lumbar spine with positive straight leg raise and low back pain.  His reflexes were brisk at both patellas/knees.  The hospital records revealed that he was noted to also been on Oxycontin daily.  His MRI from February 2001 was limited due to motion, but showed bulging disc at L5 as well as degenerative disc disease and facet joint arthritis.  The X-ray was noted to show degenerative changes at multiple levels of the lumbar spine and small osteophytes, with no fracture or bone destruction.  He underwent epidural steroid injections for low back pain repeatedly throughout 2002, in August 2002, November 2002, and December 2002.  He was seen for urinary incontinence during his sleep in November 2002 following such injection, with a history of one episode of incontinence in August 2002 and on the night he was seen.  The records suggest that the incontinence was related to the injection, and there are no subsequent episodes shown after November 2002. 

Also included among the Social Security records were records showing continued private treatment for fibromyalgia complaints which included complaints of back pain, repeatedly in July 2003, January 2004, July 2004, June 2005, December 2005, December 2006, June 2007 and December 2007. He is also noted to have problems with falling in records from July 2004, June 2005, and July 2007,

Private records from 2004 also submitted with the SSA records revealed treatment for blackout spells and cervical spine complaints between August 2004 and November 2004.  However, these records did include some pertinent findings regarding the lumbar spine.  In August 2004, the Veteran's complaints included musculoskeletal complaints of back pain, neurological complaints of weakness of the right leg, along with blackout spells.  However, physical examination revealed normal muscle bulk and tone throughout all limbs, but with strength difficult to measure due to pain.  He had intact sensory examination throughout, and reflexes were also normal.  No specific findings regarding the back were given in August 2004, with the findings limited to the cervical spine.  The diagnosis also did not involve the lumbar spine.  In October 2004, he was noted to have the same complaints as in August 2004, with physical examination of the lumbar spine noted to be normal for ROM and no tenderness to palpation of the spinous processes. Additionally, there was no pain on straight leg raise.  Motor examination was unchanged from August 2004.  MRI findings of the LS spine were noted to be limited due to motion artifact, but did show bulging disc in the L4-5 level.  Again, the diagnoses focused on other problems besides the lumbar spine.  Findings and complaints from November 2004 follow-up were generally unchanged from November 2004, and again, the examination and diagnoses primarily focused on complaints other than the lumbar spine. 

The report of a July 2007 private neurological examination was done by the same neurologist who had treated the Veteran in 2004 for his blackout spells and neck complaints.  Again, the examination primarily addressed the cervical complaints rather than low back problems, but included some relevant findings, including the fact that the Veteran was using two canes to walk around, and had felt like his balance was getting worse the past few months.  He reported several falls, some of which appeared to be due to incoordination.  His review of systems noted back pain.  Physical examination was noteworthy for normal motor examination, normal sensory examination, and normal reflexes throughout.  His coordination was likewise normal with normal truncal and appendicular coordination, and his ambulation was normal with no instability.  The previous MRI of the lumbar spine was noted to have significant motion artifact, but showed possible disc bulging of L4-5.  The assessment included chronic complaints of cervicalgia of unclear etiology and chronic complaints of gait and balance disturbances and multiple recent falls.  The neurologist commented that she could not see anything on neurological examination to justify his complaints other than his weight and possibly being torpid when he walked.  She did not see any pathology that would lead to the belief that there was a focal area of structural abnormality.  The doctor instructed him to undergo physical therapy for gait and balance training to learn the proper mechanism to avoid falls.

A March 2008 disability examination done in conjunction with the Veteran's SSA disability benefits claim gave a history of injury to his back in service from pulling heavy machinery, with subsequent multiple workups for his back.  Most recently, he was treated a year ago.  Since 1993, MRIs had shown bulging discs and sacroiliac joint shifting, but no herniated discs.  EMGs in the past were normal.  He had multiple lumbar injections of steroids with partial relief of 30 percent that was only temporary for 4-6 weeks.  He reported "lightning" pain down both arms and shooting pain into both legs.  He rated the pain at a 10/10.  Relieving factors were lying on his side with a pillow between his legs and sitting in a recliner with a neck pillow.  His symptoms were aggravated by bending, lifting and twisting.  He had occasional numbness in his hands and right foot.  He denied upper or lower extremities weakness.  He was independent in activities of daily living, ambulation, and transfer.  Physical examination revealed him to be moderately to morbidly obese.  He was able to get up on and off the examination table with relative ease. He could remove his shoes by crossing his legs and using both hands to remove his socks.  He was seen walking in the hall and examination room with a non-antalgic gait with two single point canes.  His Romberg's was absent.  He could heel-toe walk with some verbal encouragement, and could squat and get back up.  He was able to bend at the waist and come within two inches of his toes.  He had done this slowly.  He used two single point canes and lumbsacral orthosis prescribed by his private physician.  He used these all the time.  He also used a cervical collar that was not prescribed.  His ROM was 90 degrees flexion, 30 degrees lateral flexion and 20 degrees extension.  Straight leg raise was negative bilaterally.  The general findings on musculoskeletal examination revealed increased lumbar lordosis and increased cervicothoracic kyphosis.  There was no increased tone or muscle spasm. He was diffusely tender to palpation over the lumbar over both sacroiliac joints. Spurling's test was negative and Faber's test was positive bilaterally.  His bulk and tone of the muscles were normal, except for a slight thenar atrophy bilaterally.  On manual motor testing, he had full bilateral upper and lower extremity strength of 5/5.  Sensory examination was within normal limits.  There were no gross deficits to light touch, except over the dorsum of the left foot in a patchy and non-dermatomal pattern.  His Tinel's was negative over the wrist and elbow.  Deep tendon reflexes were 2+ bilaterally in the upper and lower extremities.  The diagnosis was likely mechanical low back pain, likely bilateral sacroiliac joint dysfunction, cannot rule out facet arthropathy.

Also among these records was the report of an April 2008 functional capacities assessment wherein the examiner concluded that the Veteran could frequently lift 10 pounds, occasionally lift 20 pounds, sit and stand about six hours, and with unlimited pushing and pulling.  The Veteran was noted to have back and neck problems and fibromyalgia.  A November 2004 MRI of the spine was noted to show bulging disc at L4-5, but a July 2007 neuromuscular examination was within normal limits with normal muscle strength and tone in all limbs, coordination was normal and ambulation was normal per neurology.  The neurological examiner in July 2007 was noted to remark that "I don't see anything on this examination to justify his complaints and possibly being torpid when he walks." 

The report of an April 2008 VA examination did not include a review of the claims file, but referred to the medical history mentioned in previous examinations of his injury to his back in service with immediate onset of back pain.  Previous CT scans indicated small disc protrusion at L5-S1.  Since that time, he had been followed for daily back pain, as well as myalgia and neck pain, by a rheumatologist.  He had a myelogram three years earlier; no report was available.  His course since onset was progressively worse and the course of treatment currently included medical, local injection, lyrica and methandone, skelaxin, neurontin, and local injections.  He had a fair response to treatment, with constipation as his only side effect.  There was no history of hospitalization or surgery, or of trauma to the spine.  He had no neoplasm, or bowel or bladder dysfunction other than nocturia times 1.  He did endorse numbness, but no paresthesia.  He had no leg or foot weakness, falls or unsteadiness.  He had no visual problems or dizziness.  He did have a history of fatigue, decreased motion, stiffness, spasms and pain, which was constant, stabbing, sharp or dull, and located at the center of the lumbar spine.  The pain was moderate to severe and was daily.  He had radiation to his bilateral legs, right greater than left, which was described as "lightening type" pain.  In regards to incapacitating episodes, the doctor was unable to relate this as the Veteran stated he was housebound.  He was in a recliner most of the time.  He used two canes and could not walk more than three yards.

Physical examination revealed no spasm or atrophy.  He did have pain on motion, guarding, tenderness, and weakness on the left and right side.  His posture and head position were normal and symmetrical in position.  His gait showed poor propulsion.  His spinal curvatures were all normal except for lumbar flattening.  The muscle tone throughout all extremities was 4/5 throughout.  The muscle tone was not normal, and he had decreased tone due to deconditioning and lack of exercise. There was no atrophy.  His sensory examination was all 2/2 for both upper and lower extremities, and reflexes were all normal at 2+ throughout.  His Babinski was normal.  There was no ankylosis.  His ROM for the thoracolumbar spine was 60 degrees in flexion, and 20 degrees for extension, and lateral flexion and rotation in both directions.  His pain began and ended at these degrees, with the pain both on active and passive motion for flexion and extension.  There was no pain on active or passive motion for rotation.  For all motions, resisted isometric motion was normal, and there was no additional loss of motion on repetitive use of the joint.  An X-ray taken in April 2008 revealed no bony abnormality of the lumbar spine.  The diagnosis was chronic lumbar strain.  Problems associated with this diagnosis was mechanical low back pain.  The Veteran was noted to be retired in the 1990s secondary to back problems.  His usual occupation was sales.  The effect on the usual occupation was not given, except for a notation that he was not employed. The back disorder had a moderate effect on chores, exercise and sports and a mild effect on shopping, recreation, toileting and grooming. 

The Veteran submitted lay statements in support of his claim, including one from his wife dated in June 2007, and from various friends and family members in May 2008, which described their observations of the Veteran having severe health problems, including from his low back affecting his ability to work, and causing him to essentially be housebound.  His wife indicated that she was his caregiver.

A recent VA examination provided in May 2011 revealed complaints of progressive symptoms of back pain, with daily, constant back pain that was moderate in severity (5/10 on average), that worsened with weather changes, bending, lifting, and walking, and that got better with rest, avoidance of activities, and medication.  The Veteran also had a history of using physical therapy, chiropractor care, and injections.  He reported daily severe flare-ups that lasted for hours and that reduced his activity to the extent that it "knocked him to the ground."  There was a reported history of erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  The Veteran also reported symptoms of fatigue, decreased motion, stiffness, weakness, spasm, and pain that felt like "lightning strikes."  He reported no incapacitating episodes.  He used two canes and a brace and was unable to walk more than a few yards.  Inspection of the spine revealed a stooped posture with a spine that was symmetrical in appearance.  He had an antalgic gait.  There was no evidence of abnormal spinal curvatures.  His ROM for the thoracolumbar spine was 40 degrees in flexion, 10 degrees in extension, 20 degrees in left lateral flexion and right lateral flexion, 10 degrees in left lateral rotation, and 15 degrees in right lateral rotation.  There was objective evidence of pain on active ROM.  There was also objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of ROM.  Sensory examination revealed decreases in vibration, pinprick, light touch, and position sense.  Motor examination revealed 5/5 strength, with normal muscle tone and no muscle atrophy.  Lasegue's sign was negative.  X-ray of the spine revealed mild degenerative changes at the L1-L2 vertebral level, unchanged; mild facet degenerative changes noted at the L5-S1 level, stable; mild retrolistehsis of L4 on L5; and otherwise unremarkable lumbar spine vertebral body height and disc height.

Increased Rating Lumbar Spine under Pre-September 23, 2002, Regulations 

Based on a review of the evidence, the Board finds that the preponderance of the evidence shows that the Veteran's lumbar spine disorder does not warrant an increased rating in excess of 40 percent disabling under the regulations in effect. The Board finds that, in light of the findings on MRI suggestive of possible disc pathology, it is appropriate to evaluate this disorder either as under the criteria for lumbar strain or for intervertebral disc syndrome. 

The bulk of the evidence shows the Veteran's lumbar spine symptoms to be consistent with severe IVDS with recurring attacks and intermittent relief or with severe lumbosacral strain with a listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes or narrowing with irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Specifically, the evidence beginning from the time of the increased rating claim to the most recent VA examination repeatedly shows the Veteran's subjective complaints to be unsupported by objective evidence.  This is noted in the December 2001 VA examination report, along with its addenda showing totally normal range of motion with no weakness, incoordination, pain on movement, swelling, deformity or atrophy, and no clear etiology for the subjective complaints of pain. The lack of objective findings in the lumbar spine to support subjective complaints of pronounced IVDS is further shown in the private records from 2004, which showed normal muscle bulk and tone, normal sensory findings and reflexes throughout and normal ROM, with the only finding of note being the difficulty in assessing strength due to pain.  

Furthermore, as the maximum rating under Diagnostic Code 5295, lumbosacral strain, is 40 percent, which the Veteran currently receives, other diagnostic codes would need to be considered for disability ratings in excess of 40 percent.  In this regard, a 50 percent evaluation is warranted for unfavorable ankylosis of the lumbar spine under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) (effective prior to September 26, 2003); 60- and 100-percent evaluations are warranted for residuals of a fractured vertebra with or without cord involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior to September 26, 2003); and 60- and 100-percent evaluations are warranted for complete bony fixation of the spine in a favorable angle or an unfavorable angle with marked deformity with or without involvement of other joints.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to September 26, 2003).  However, there is no evidence in this instance of unfavorable ankylosis of the lumbar spine, residuals of a fractured vertebra with or without cord involvement, or complete bony fixation of the spine in a favorable or unfavorable angle with marked deformity with or without involvement of other joints.

Furthermore, the more recent private medical records obtained from the SSA included records from 2007 and 2008, which included detailed examinations and essentially found normal muscle tone and bulk, and normal flexion and lateral flexion, with only mild limited motion on extension, and normal sensory examination, except for a slight deficit to light touch over the dorsum of the left foot.  The problems shown by the Veteran as per mobility with frequent falls was attributed in these reports to his obesity and sluggishness (torpidity), and not linked specifically to his back problems.  As these mobility problems have been clearly attributed to a different cause than his back symptoms, this is not a case where the benefit of the doubt is warranted to attribute such findings to his back disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. § 3.102. 

The VA examination from April 2008 was notable for abnormal muscle tone, which was attributed to deconditioning rather than the Veteran's back problems, and he was noted to have normal sensory examination and reflexes throughout.  He also had some guarding, tenderness, and weakness, as well as poor walking gait, but on physical examination, his ROM was noted to be 60 degrees in flexion with 20 degrees through the rest of the motions, with no additional loss due to pain or on repeated use.  

The recent VA examination from May 2011 also revealed ROM for the thoracolumbar spine of 40 degrees in flexion, 10 degrees in extension, 20 degrees in left lateral flexion and right lateral flexion, 10 degrees in left lateral rotation, and 15 degrees in right lateral rotation.  There was objective evidence of pain on active ROM.  There was also objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of ROM.  Sensory examination revealed decreases in vibration, pinprick, light touch, and position sense.  

Thus, the symptoms attributable to the lumbar spine disorder shown on these more recent records and examination reports also more closely resemble either severe IVDS with recurring attacks and intermittent relief or with severe lumbosacral strain. 

Regulations in Effect 9/23/02 to 9/25/03 - Orthopedic Manifestations 

The Board now turns to the criteria in effect as of September 2002 to ascertain whether a rating above 40 percent is warranted under revised Diagnostic Code 5293, effective September 23, 2002, to September 25, 2003. 

The Board notes that the revised regulations in effect during this period allow for a consideration of an increased rating based on incapacitating episodes.  In pertinent part, a 60 percent evaluation would be warranted if the evidence were to show the Veteran's lumbar spine condition causing incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a (2002-2003).  A review of the evidence does not reflect that the Veteran's lumbar spine has resulted in at least six weeks of incapacitation.  There is no evidence in the records obtained showing that the Veteran was ever prescribed bedrest for such a duration for back symptoms, and he reported no incapacitating episodes during the past 12 months during the May 2011 VA examination.  The April 2008 VA examination report also is silent as to incapacitating episodes.  Instead, it appears that the Veteran evaded such questioning by providing a vague and generalized statement about being totally housebound.  Thus, even a compensable evaluation would not be warranted under the revised criteria based on periods of incapacitation, much less a rating in excess of 40 percent. 

As discussed above, the revised Diagnostic Code 5293, effective September 23, 2002 to September 25, 2003, provides an alternative to evaluating lumbar spine disorders based on incapacitating episodes.  The Veteran's lumbar spine disability can also be evaluated based on separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, if this provides for a higher evaluation than that based on incapacitating episodes. 

A review of the evidence reflects that the orthopedic manifestations, namely limitation of motion, to include limitation due to pain, could provide for as much as a separate 40 percent rating based on Diagnostic Code 5292, which remained in effect during this time span.  In order to meet the criteria for a 40 percent rating, the limitation of lumbar spine motion would have to be "severe."  However, as discussed previously, the Veteran's already receives a 40 percent rating for his lumbar spine disability, and there is no evidence for higher ratings under other diagnostic codes.  Thus, a higher evaluation than 40 percent is not warranted for the Veteran's lumbar spine disability under the revised criteria for lumbar spine disabilities in effect between September 2002 and September 2003. 

Regulations in Effect September 26, 2003 - General Rating 

The evidence likewise does not reflect that a higher rating than the current 40 percent for lumbosacral strain with mechanical back pain, L5 disc bulging and limitation of motion is warranted under the General Rating Formula for Diseases and Injuries of the Spine in effect as of September 26, 2003, which allows for a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.  There is no evidence of any ankylosis of the spine shown, favorable or unfavorable. 

Functional Limitations Pursuant to 38 C.F.R. § 4.40, 4.45, 4.59 

The Board has considered the applicability of 38 C.F.R. § 4.40, 4.45, and 4.59 in determining that a rating in excess of 40 percent for the lumbar spine disorder is not warranted in this matter.  Although it is noteworthy that the examiner in the March 2000 VA examination noted the Veteran to have about a 5-percent additional impairment during flare-ups, this is not shown to be the case by objective evidence, with the subsequent records and examination reports noted to be silent for any estimated additional impairment during flare-ups, nor has such impairment been quantified in terms of lost strength or motion.  The objective evidence of pain on motion noted in the January 2003 VA examination was not further addressed due to the Veteran's failure to cooperate; thus, it cannot be quantified.  Furthermore repetitive testing as shown in the April 2008 VA examination report did not result in additional impairment, as demonstrated on motion, with the pain noted to be present at the end of the recorded range and unchanged by repetitive motion.  The most recent VA examination in May 2011 also showed no additional limitation after three repetitions of range of motion testing, although there was objective evidence of pain on active ROM and objective evidence of pain following repetitive motion.  Finally, even if such a 5-percent impairment were accepted to be present during flare-ups, as discussed above, its calculated impact on the Veteran's ranges of motion would still fail to result in severe loss of motion. 

In summary, the Board finds that the evidence is not in favor of a disability rating in excess of 40 percent under any applicable version of the rating criteria, for the Veteran's lumbar spine disability.  38 C.F.R. § 4.3  

The Board notes that the 40 percent rating it has continued for the Veteran's lumbar spine disorder is effective for the entire appellate period.  Because there has been no occasion during the appellate period in which the Veteran's disability has been more severe than 40 percent, as demonstrated by the Veteran's treatment records and examination results, there is no basis on which to stage his rating for his disability on appeal.  Hart, supra.

Extraschedular Consideration

The RO also determined that referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extra-schedular rating was not warranted.  Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1).  In this case, the issue of referral for an extra-schedular rating prior to June 9, 2008, has been remanded for additional development.  As of June 9, 2008, the Veteran was granted a TDIU; thus, the Board finds that the issue of extra-schedular consideration is moot as of that date.  

For all the foregoing reasons, there is no basis for staged rating, pursuant to Hart, supra, and the claim for a rating in excess of 40 percent must be denied.  In reaching this determination, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER 

A disability rating in excess of 40 percent for service-connected lumbosacral strain with mechanical back pain, L5 disc bulging and limitation of motion is denied.


REMAND

Before addressing the merits of the claims for entitlement to an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) for service-connected lumbosacral strain with mechanical back pain, L5 disc bulging and limitation of motion, prior to June 9, 2008, and for an earlier effective date for the grant of a TDIU, the Board finds that additional development of the evidence is required.

Initially, the Board notes that the issue of entitlement to an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) for service-connected lumbosacral strain with mechanical back pain, L5 disc bulging and limitation of motion is still in appeal status prior to June 9, 2008, as entitlement to a TDIU has not been granted prior to that date, but the issue of entitlement to an extra-schedular rating was in appeal status prior to that date.  In this regard, pursuant to the aforementioned September 2009 Joint Remand and Court Order, the Board remanded this case in October 2010 for additional development regarding the issue of an increased rating for the service-connected lumbar spine disability, including for referral for an extra-schedular rating of the Veteran's service-connected lumbar spine disorder that is currently on appeal.  38 C.F.R. § 3.321(b)(1).  

However, a review of the claims file reveals that the RO failed to follow the Board's October 2010 remand directives to refer the Veteran's claim for an increased rating for his lumbar spine disability for an extra-schedular evaluation.  As this issue is still on appeal status prior to June 9, 2008, the Board finds another remand is required for compliance of its October 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Furthermore, as noted above, following a September 2011 rating decision that granted entitlement to a TDIU, effective June 9, 2008, the Veteran's attorney filed a statement in November 2011 that partially referenced disagreement with the effective date assigned for the grant of a TDIU.  Specifically, in this November 2011 statement, the Veteran's attorney indicated that the Veteran "also contends that he is entitled to an earlier effective date for his recent award of [a TDIU], prior to June 9, 2008."  See attorney's statement dated in November 2011.  The Board finds that this statement of disagreement serves as an NOD with respect to the TDIU claim for reasons described above.  See 38 C.F.R. 
§ 20.300 (2011). 

The RO has not provided an SOC addressing this issue, regarding which the Veteran has filed a timely NOD, and, as such, requires the issuance of an SOC.  Manlincon, 12 Vet. App. at 240-41.  An SSOC will not be sufficient to properly address this matter.  See 67 Fed. Reg. 3099, 3104 (January 23, 2002) (amending 38 C.F.R. § 19.31 in January 2002 to provide that a SSOC will not be used to announce the decision of an Agency of Original Jurisdiction (AOJ) on an issue not previously addressed in a SOC).

Accordingly, the case is REMANDED for the following action:

1.  Following any additional development deemed necessary by the AOJ, submit the claim for an increased rating for the Veteran's service-connected back disability to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 3.321(b) prior to June 9, 2008.  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1), is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  

In making this determination, a February 2000 statement by D. A. McLain, M.D.; an August 2001 Travel Board hearing transcript; and statements by the Veteran, his wife, and his acquaintances indicating that the Veteran is unable to obtain or maintain gainful employment due to his service-connected back disability; and any VA examination reports containing any opinions regarding the Veteran's employability, should be given particular consideration.  Also be mindful that "marginal employment" is not substantially gainful.  See Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991); Faust v. West, 13 Vet. App. 342 (2000); and VA Adjudication Procedure Manual M21-1, Part VI, paragraph 7.09(a)(7).  

2.  The AOJ should issue the Veteran and his attorney an SOC as to the issue of entitlement to an earlier effective date for the grant of entitlement to a TDIU.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The AOJ should allow the Veteran and his attorney the requisite period of time for a response.

3.  Thereafter, if a timely substantive appeal is received with regard to the issue of entitlement to an earlier effective date for the grant of a TDIU, the case should be returned to the Board for further appellate consideration.  The purpose of this remand is to comply with due process of law.  The Board intimates no opinion as to the ultimate disposition warranted in this case.   

4.  Following completion of the above development, readjudicate the Veteran's claim for entitlement to an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for service-connected lumbosacral strain with mechanical back pain, L5 disc bulging and limitation of motion, prior to June 9, 2008, in light of the VA examination provided and any additional evidence received since the September 2011 SSOC.  If the claim is not granted to the Veteran's satisfaction, send him and his attorney another SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


